                   In the United States District Court
                   for the Southern District of Texas,
                            Houston Division

Mark Flora,

      Plaintiff,

v.                                      Civil Action No:
                                        4:19-cv-02328
Transocean Drilling (USA),              Jury Requested
Inc., et al,

      Defendants.

              Defendant Grand Isle Shipyard, LLC’s
                Motion for Summary Judgment

To the Honorable Judge David Hittner:

     Defendant Grand Isle Shipyard, LLC (“GIS”) files its Motion for

Summary Judgment. In support of same, GIS would show unto the

Honorable Court as follows:


                    1. Summary of the Argument

     GIS did not breach any duty to Plaintiff, nor are Plaintiff’s inju-

ries foreseeable at the time of GIS’s alleged actions. Therefore, GIS

cannot be found to be negligent.       Furthermore, Plaintiff has not

pleaded nor developed any facts that would hold GIS responsible for

negligence per se or gross negligence. Therefore, GIS is entitled to
judgment as a matter of law, and all claims against it must dismissed

with prejudice.


                   2. Introduction and Background Facts

          Plaintiff sued Defendants1 for personal injury damages he claims

he allegedly sustained while loading cargo off a vessel, the Maggie A,

on or about May 25, 2017.2 Plaintiff has brought claims under theories

of negligence, negligence per se, and gross negligence pursuant to the

Jones Act, 46 U.S.S. 688 et seq., and “general maritime law and the

common law.”3 Plaintiff also alleges that the M/V Maggie A was not

seaworthy at the time of the incident.4 Defendants timely removed the

matter on an independent federal question basis for jurisdiction, the




1 Defendants initially were Transocean Drilling (USA) Inc.; Seadrill Gulf Opera-
tions Neptune LLC; Gulf Logistics LLC; Gulf Logistics Operating, Inc.; Gulf Logis-
tics Services, LLC; and Grand Isle Shipyard, LLC. Transocean and Gulf Logistics
Services, LLC, have never made an appearance in this matter, and Seadrill was dis-
missed with prejudice (See ECF No. 22). The current active defendants are GIS;
Gulf Logistics LLC and Gulf Logistics Operating, Inc. (collectively “Gulf Logistics”);
and LLOG Exploration Offshore, LLC (“LLOG”).
2 Although Plaintiff’s First Amended Complaint (ECF No. 25) indicates the date as
May 24, 2017, Plaintiff’s deposition testimony and documentation of the incident
indicate it was actually May 25, 2017.
3   See Plaintiff’s First Amended Complaint (ECF No. 25) at ¶ 8.
4   Id. at ¶ 14.



                                    Page 2 of 18
Outer Continental Shelf Lands Act.5


         In May 2017, Plaintiff was employed by Gulf Logistics Operating,

Inc., as a deckhand assigned to the M/V Maggie A, although he was a

qualified captain.6 According to the logs of the M/V Maggie A, the ves-

sel was at the “LLOG dock” in Fourchon, Louisiana, between 9:45 a.m.

on May 24, 2017, and 12:30 a.m. on May 25, 2017.7 Plaintiff has alleged

that the “LLOG dock” is actually in the GIS’ shipyards.8


         Even if true, this would be GIS’s only connection to this matter;

Plaintiff only allegations against GIS is that it improperly loaded the

Maggie A, which purportedly affected unloading operations.9


         During that period, the logs indicate that 19 lifts were loaded

from the dock to the vessel.10 These 19 lifts included grocery boxes of




5   See Notice of Removal (ECF No. 1) at ¶ 5.
6   See Exhibit 1, Deposition Excerpts from Mark Flora, at 65:2-10; 85:22-86:7.
7   See Exhibit 2, SAMM Master Log (produced by LLOG).
8   See Exhibit 1 at 194:1-195:7.
9   See ECF No. 25, Plaintiff’s First Amended Complaint, at ¶ 11.
10   See Exhibit 2.




                                    Page 3 of 18
approximately 8 feet to 10 feet wide and 8 feet to 10 feet high; these

boxes were “pre-slung,” meaning that they already had the sling in po-

sition around the box before they were handled in the course of dock

operations.11 M/V Maggie A departed the dock at 12:30 a.m. May 25,

2017 and arrived at drill ship West Neptune in Green Canyon 390 at 6

a.m. May 25, 2017, where the cargo was offloaded between 6 a.m. and

9:30 a.m.12


           Around 7 a.m. on May 25, 2017, while in the process of hooking

up one of the pre-slung grocery boxes to the West Neptune’s crane

stinger wire, the crane headache ball got caught, according to Plaintiff,

on the upper bulwark13. Then the headache ball then “free fell,” hitting

and knocking off Plaintiff’s hard hat, and hitting Plaintiff’s shoulder

before falling on Plaintiff’s foot.14




11   See Exhibit 1 at 105:11-22; 115:12-116:25.
12   See Exhibit 2.
13   See Exhibit 1 at 154:3-16.
14   Id.



                                      Page 4 of 18
           In his Petition, Plaintiff alleges that the vessel was owned, oper-

ated, and/or managed by defendants, including GIS. Plaintiff alleged

that the defendants, including GIS, were negligent, negligent per se,

and grossly negligent for the following reasons:


       GIS failed to maintain the vessel; failed to maintain, inspect,

           and/or repair the vessel’s equipment; and operated the vessel in

           an improper and unsafe manner.

              o GIS did not own, operate, or manage either the M/V Mag-

                 gie A and still does not own, operate, or manage the M/V

                 Maggie A.15

       GIS failed to provide adequate medical treatment and/or ade-

           quate safety equipment.

              o As GIS was not Plaintiff’s employer, GIS had no duty to

                 Plaintiff to do so.16

       GIS failed to properly supervise the crew, did not provide an ad-

           equate crew, and/or did not properly supervise the job.



15   See Exhibit 3, Affidavit of Eric Callais.
16   Id.




                                       Page 5 of 18
             o Plaintiff was not working for GIS. GIS did not provide

                crews for either the M/V Maggie A.17

                                    3. Evidence
           GIS provides the following documents as evidence and incorpo-

rates them for all intents and purposes:


              Exhibit 1: Deposition Transcript of Plaintiff Mark Flora

              Exhibit 2: Maggie A Master Log (GLO/LLOG 257-264)

              Exhibit 3: Declaration of Eric Callais, Corporate Safety
                          Director of GIS

                        4. Arguments & Authorities

      A. Summary Judgment Standard

           Summary judgment is appropriate when “the pleadings, the dis-

covery and disclosure materials on file, and any affidavits show that

there is no genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.”18 When assessing whether a



17   Id.
18Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265
(1986) (citing Fed. R. Civ. P. 56(c)); Little v. Liquid Air Corp., 37 F.3d 1069, 1075
(5th Cir. 1994).




                                   Page 6 of 18
dispute as to any material fact exists, the Court considers “all of the

evidence in the record but refrains from making credibility determina-

tions or weighing the evidence.”19 All reasonable inferences are drawn

in favor of the nonmoving party, but a party cannot defeat summary

judgment with conclusory allegations or unsubstantiated assertions.20

A court ultimately must be satisfied that “a reasonable jury could not

return a verdict for the nonmoving party.”21


         If the dispositive issue is one on which the nonmoving party will

bear the burden of proof at trial, the moving party may satisfy its bur-

den by merely pointing out that the evidence in the record is insuffi-

cient with respect to an essential element of the nonmoving party’s

claim.22 The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that




19Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398
(5th Cir. 2008).
20   Little, 37 F.3d at 1075.
21   Delta, 530 F.3d at 399.
22   See Celotex, 477 U.S. at 325.




                                     Page 7 of 18
a genuine issue exists.23 The nonmovant may not rest upon the plead-

ings, but must identify specific facts that establish a genuine issue for

trial.24


      B. Jones Act and Unseaworthiness claims inapplicable to GIS


          Because GIS did not employ Plaintiff, nor did it own, operate, or

manage the Maggie A,25 Plaintiff’s claims against GIS are limited to

general negligence, negligent per se, and gross negligence.


          The Outer Continental Shelf Lands Act, 43 U.S.C. § 1331 et. seq.,

prescribes the applicability of either maritime law or adjacent state law

as “surrogate federal law” to govern the Outer Continental Shelf.26




23   See id. at 324.
24   See, e.g., id. at 325; Little, 37 F.3d at 1075
25   See Exhibit 3.
26Petrobras Am., Inc. v. Vicinay Cadenas, S.A., 815 F.3d 211, 215-216 (5th Cir.
2016) (citing Hufnagel v. Omega Serv. Indus., Inc., 182 F.3d 340, 349 (5th Cir.
1999)).




                                       Page 8 of 18
These regimes are alternative, not overlapping.27 OCSLA “was not in-

tended to displace general maritime law.”28 The Fifth Circuit has in-

terpreted the statute to compel borrowing adjacent state law if three

conditions only if are met: “(1) The controversy must arise on a situs

covered by OCSLA (i.e. the subsoil, seabed, or artificial structures per-

manently or temporarily attached thereto). (2) Federal maritime law

must not apply of its own force. (3) The state law must not be incon-

sistent with Federal law.”29 The decisive question is then whether mar-

itime law “applies of its own force,” based on the tests of location and

connection with maritime activity.30


         Because this incident occurred on navigable waters at GC 390,31

located on the Outer Continental Shelf off the coast of Louisiana. and

in connection with maritime activity, general maritime law will apply.




27   Petrobras Am., Inc., 815 F.3d at 216 (citations omitted).
28   Gas Pipeline v. Hous. Cas. Ins., 87 F.3d 150, 154 (5th Cir. 1996)
29   Petrobras Am., Inc., 815 F.3d at 216 (citations omitted)
30Id. (citing Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S.
527 (1995)).
31   See Exhibit 2.



                                     Page 9 of 18
         The elements of the negligence under general maritime law “are

‘essentially the same as land-based negligence under the common

law.’”32 To prevail on a claim of negligence under maritime law, the

plaintiff must prove that (1) there was a duty owed by the defendant to

the plaintiff; (2) the duty was breached; (3) the plaintiff suffered injury;

and (4) a causal connection between the defendant’s conduct and the

plaintiff's injury.33

      C. Plaintiff’s injuries are not foreseeable with regard to GIS’s ac-
         tions; therefore, GIS had no duty.
         A plaintiff pursuing a maritime tort theory is owed a duty of or-

dinary care under the circumstances.34 The determination of the exist-

ence and scope of a duty “involves a number of factors, including most

notably the foreseeability of the harm suffered by the complaining

party.” Duty “may be owed only with respect to the interest that is fore-




32In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 211 (5th Cir.
2010)(quoting Withhart v. Otto Candies, L.L.C., 431 F.3d 840, 842 (5th Cir.
2005)).
33Id. at 211 (citing Canal Barge Co. v. Torco Oil Co., 220 F.3d 370, 376 (5th Cir.
2000)).
34   Id. (citing Daigle v. Point Landing, Inc., 616 F.2d 825, 827 (5th Cir. 1980).




                                     Page 10 of 18
seeably jeopardized by the negligent conduct.” Thus, if the injuries suf-

fered allegedly as a result of the defendant’s negligent conduct were not

foreseeable, the defendant owed no duty to the plaintiff is not liable as

a matter of law.35


           In Jones v. ES&H, Inc., the Court found that ES&H owed no duty

of care to that plaintiff because it did not employ him, it did not direct

or supervise his work, it was not responsible for providing the plain-

tiff's training.36 Additionally, the plaintiff himself admitted that noth-

ing ES&H did or did not do caused or contributed to his injuries.37 The

same is true regarding Plaintiff and GIS’s relationship – GIS did not

employ Plaintiff; GIS did not supervise his work; and did not provide

any training to him.38


           Plaintiff’s only claims of conduct that can even remotely be at-

tributable to GIS is the loading of the cargo ship at the docks – activity



35   Id.
36Jones v. ES&H, Inc., 2012 U.S. Dist. LEXIS 151331, *10-11 (E.D. La. October 22,
2012)
37   Id.
38   See Exhibit 3; see also Exhibit 1 at 51:15-55:2; 64:2-65:10.




                                     Page 11 of 18
that occurred at least six hours after any alleged conduct of GIS and at

a completely different location, in a completely different activity. It is

not foreseeable that GIS’s alleged method of loading the cargo in the

shipyard, if GIS did in fact load the cargo, could have led to the prob-

lems with the crane headache ball getting caught, then striking Plain-

tiff.


     D. GIS’ alleged actions are not a substantial factor in causing
        Plaintiff’s injuries.
        A maritime plaintiff seeking to establish causation must show

that the defendant's negligence “is the ‘legal cause’ of the plaintiff's in-

juries,” which is “something more than ‘but for’ causation[;]” that is,

“the negligence must be a substantial factor” in causing the plaintiff's

injuries.39


        In this matter, GIS’s alleged actions (i.e. loading the cargo at the

dock) were not a substantial factor in causing Plaintiff’s injuries when

the cargo was being unloaded at its destination. Plaintiff testified that

during the unloading, the cargo area was “really tight” and that it did



39Id. at 213-214 (citing Donaghey v. Ocean Drilling & Explor. Co., 974 F.2d 646,
649 (5th Cir. 1992)).




                                Page 12 of 18
not have two-feet of clearance.40 When he was hooking the D-ring to

the hook:


          [I]t was difficult to do that, because the weight of the hook
          and the hook wasn’t lowered far enough and the D-ring and
          slings pulling it down, so I had to lift one while I’m trying
          to manhandle the other to connect them – and to do this as
          quick as possible to get of that tight position.
          And as I was doing that, I felt a tremendous weight come
          down and knock my hard hat off, and it felt like it just
          crushed my left side. And I went into a little bit of a shock,
          I think. The hook fell on my foot and hurt like hell. The hard
          hat flew off towards the stern, and then all of a sudden I’m
          surrounded by steel cable and a headache ball, which isn't
          really a ball; it's like a three-foot steel cylinder that's maybe
          ten inches or a foot in diameter. It's several hundred
          pounds plus the weight of all the cable, and I'm surrounded
          with it.41
          Plaintiff’s own testimony establishes that his injuries were

caused by the problems with the crane and headache ball in the un-

loading procedure, not by GIS’s actions in loading the M/V Maggie A.


      E. Plaintiff has not alleged violations of any statutes.

          In his First Amended Complaint, Plaintiff has not alleged that




40   See Exhibit 1 at 106: 13-21.
41   Id. at 107: 7-23.




                                    Page 13 of 18
GIS has violated any specific statutes, nor has he developed any viola-

tions through discovery. Therefore, his claims must fail.


     F. Plaintiff has not alleged or developed facts that demonstrate
        gross negligence.

       Gross negligence is defined as reckless and wanton misconduct.42

Gross negligence is distinguished from ordinary negligence in that it

“encompasses harm that is willfully inflicted or is caused by the wanton

and reckless disregard for the safety of others.”43


       In this matter, Plaintiff has not alleged facts demonstrating that

GIS acted willfully or with wanton and reckless disregard for safety,

either in his Petition or developed throughout discovery. Although

Plaintiff alleged in his First Amended Complaint that all defendants,

including GIS, were “grossly negligent” for their own acts and vicari-

ously liable for their “employees’ negligence and gross negligence,” he




42 See Miles v.
              Melrose, 882 F.2d 976, 989 (5th Cir. 1989); see also In re Marquette
Transp. Co. Gulf-Inland, LLC, No. 13-5114, 2016 U.S. Dist. LEXIS 52883, at *10
(E.D. La. 2016).
43 See Computalog U.S.A., Inc. v. Blake Drilling & Workover Co., Inc., No. 95-
3009, 1996 U.S. Dist. LEXIS 19074, 1996 WL 720761, at *2 (E.D. La. Dec. 9, 1996)
(citing Todd Shipyards Corp. v. Turbine Serv., Inc., 674 F.2d 401, 411 (5th Cir.
1982)).




                                 Page 14 of 18
provided no factual allegations to support these conclusions. The facts

Plaintiff alleged in the First Amended Complaint – i.e. failed to

properly load the vessel, utilizing improper tools and equipment – sug-

gest ordinary negligence, not reckless and wanton misconduct.44

Plaintiff has provided no evidence that such conduct was reckless and

wanton.


                        5. Conclusion and Prayer

      For the foregoing reasons, Plaintiff has not established its claims

of negligence, negligence per se, and gross negligence. Therefore, GIS

is entitled to judgment as a matter of law, and all claims against it must

dismissed with prejudice.




44See, e.g. In re Marquette Transp. Co. Gulf-Inland, LLC, No. 13-5114, 2016 U.S.
Dist. LEXIS 52883, at *11 (E.D. La. 2016).




                                Page 15 of 18
       Respectfully submitted,

       Brown Sims,

       /s/Michael D. Williams
       Michael D. Williams
       Texas Bar No. 21564330
       Federal ID No. 6982
       mwilliams@brownsims.com
       1177 West Loop South, 10th Floor
       Houston, Texas 77027
       Tel. 713.629.1580
       Fax 713.629.5027

       Attorney in Charge for Defendant,
       Grand Isle Shipyard, LLC

       of Counsel:

       John G. H. Davis
       Texas Bar No. 24012507
       Federal ID No. 24428
       jdavis@brownsims.com
       Melanie G. Fordyce
       Texas Bar No. 24067602
       Federal I.D. No. 1179595
       mfordyce@brownsims.com
       Brown Sims
       1177 West Loop South, 10th Floor
       Houston, Texas 77027
       Tel. 713.629.1580
       Fax 713.629.5027




Page 16 of 18
Page 17 of 18
                        Certificate of Service

I hereby certify that on March 16, 2021, I electronically served the fore-
going with all parties of record pursuant to the Federal Rules of Civil
Procedure.



                                               /s/ Michael D. Williams




                              Page 18 of 18
